DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.
Claim Status
Claims 1-20 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected in the official action dated 11/18/2020 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-8, 10-12, 14-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salajegheh (US 2020/0007758) in view of Durvasula (US 2020/0065521) and Lowenberg (US 2018/0082082).
Regarding claims 1, 10 and 19,
SALAJEGHEH teaches an automation server (see control smart devices 120a-120c in fig. 1B; [0051] teaches that control smart devices 120 may include but are not limited to home servers), comprising: 
a processor ([0031] teaches that the terms "smart device" may refer to personal computers, which include a programmable processor);
a memory in electronic communication with the processor ([0031] teaches that the terms "smart device" may refer to personal computers, which include a memory);

generate artificial automation data ([0051] teaches that devices 102a-102c may generate and anonymize behavior vector) to protect actual automation data ([0057] teaches an anonymizer module 126, which may remove any information that could be considered personal to a user or identifying of a device owner or user); and send, from the automation server, the artificial automation data to at least one virtual assistant server ([0051] teaches that device 120 will transmit the anonymized behavior data; [0064] teaches that device 120 shall anonymize information about the behavior and transmit it to a remote server, said “remote server” is interpreted as corresponding to  “at least one virtual assistant server”).
Salajegheh fails to expressly teach that the artificial automation data comprises data generated to be (i) inaccurate and (ii) useless to at least one virtual assistant server.
DURVASULA teaches a system wherein data is generated to be inaccurate thereby anonymizing said data. While Salajegheh teaches anonymizing data by its removal, [0030], [0042] and [0043] of Durvasula teaches that data may be mashed, morphed or grouped to achieve anonymity.  
Before the effective filing date of the invention, it would have been obvious to modify the anonymizing method of Salajegheh per the teachings of Durvasula. This modification would yield an anonymizing method carried out by the Salajegheh prior art wherein the data is not removed, but is instead transformed through mashing, morphing or grouping so as to achieve anonymity.  Durvasula teaches in [0020] that 
The combined teaching of Salajegheh and Durvasula fail to expressly teach that the artificial automation data comprises data generated to be (i) inaccurate and (ii) useless to at least one virtual assistant server.
LOWENBERG teaches a server (102,104) which generates artificial automation data to protect actual automation data, the artificial automation data comprising data generated to be inaccurate ([0050] teaches the hashing module 210 of the first anonymization system 102 performs a first anonymization process; [0051] teaches that the transmitting device 214 of the first anonymization system 102 shall transmit the anonymized data to the second anonymization system which via hashing module 210 performs the second anonymization process) and useless to at least one virtual assistant server (hosting server 106); and 
send, from the automation server (102,104), the artificial automation data to at least one virtual assistant server ([0052] teaches that the second anonymization system 104 shall transmit the double-anonymized data to the hosting entity 106 as shown in figure 3) 
Before the effective filing date of the invention, it would have been obvious to further modify the method of Salajegheh per the teachings of Lowenberg, sending the artificial automation data to at least one virtual assistant server, to which the artificial data is useless, because [0004] of Lowenberg teaches that storage of the anonymized data by a third computing system (106), further increases the privacy and security provided by the system.
Regarding claims 2, 11 and  20,
Durvasula teaches that the artificial automation data comprises artificial device identifiers ([0019] teaches transforming personally identifying information (PII) without restriction).  Since the “artificial device identifiers” are used for identification purposes, said “artificial device identifiers” are interpreted as corresponding to personally identifying information of the claim.

Regarding claims 3, 12 and 20,
Durvasula teaches that the artificial automation data comprises artificial entity names ([0020] teaches that anonymized data shall no longer identify an entity).

Regarding claims 5, 14 and 20,
	Salajegheh teaches that the artificial automation data comprises artificial state data ([0034] teaches anonymizing collected behavior state information; [0090] teaches anonymizer models may be received from a network server).

Regarding claims 6 and 15,
	Salajegheh teaches that the artificial state data indicates at least one artificial state change ([0004] teaches detecting anomalous behavior i.e., state change; [0005] teaches detecting changes in behavior over time).


Regarding claims 7 and 16,
	Salajegheh teaches that the instructions are executable to send the artificial state data proactively ([0003] teaches that state data is used to correct malicious behaviors and performance degrading behavior; [0108] teaches that the data is collected and analyzed periodically or at predetermined intervals, thus corresponding to proactively).

Regarding claims 8 and 17,
	Salajegheh teaches that the instructions are executable to send the artificial state data in response to a query from the at least one virtual assistant server that is not associated with a user request ([0108] teaches that the data is collected and analyzed and transmitted at predetermined intervals, thus teaching that the instructions are not executed in response to a user request).


Claims 4, 9, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salajegheh (US 2020/0007758) in view of Durvasula (US 2020/0065521) and Lowenberg (US 2018/0082082),  and further in view of Park (US 2020/0007758).
Regarding claims 4 and 13,
Salajegheh, as modified by Durvasula and Lowenberg, teaches the automation server of claim 3, but fails to expressly teach that the instructions are executable as expressly claimed.
([0051] teaches a server 40 which transmits original data along with masked data to a user terminal 50, said user terminal is interpreted as corresponding to the virtual assistant server of the claim).
Before the effective filing date of the invention, it would have been obvious to further modify Salajegheh per the teachings of Park, sending the actual data with the artificial data for the purpose of permitting the actual data to be displayed to a user when indicating information relating to the connection of the identified parties.
Regarding claims 9 and 18,
Salajegheh teaches the automation server of claim 5, wherein [0034] teaches anonymizing collected behavior i.e., state information, but fails to expressly teach that the instructions are executable as expressly recited.
Park teaches that the instructions are executed to: 
determine that a query from the at least one virtual assistant server is associated with a user request (at least [0013] teaches receiving a request from a user terminal); and
send actual data in response to determining that the query is associated with the user request ([0053] teaches transmitting at least one of the original data, the masked data, and the personal key information to the user terminal 50 in response to a user request.)
Before the effective filing date of the invention, it would have been obvious to further modify Salajegheh per the teachings of Park, sending actual data in response to a  displaying or referencing actual state data to the user when providing feedback information relating to the identified devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497.  The examiner can normally be reached on M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIONNE PENDLETON/Primary Examiner, Art Unit 2689